Title: To George Washington from d’Estaing, 8 January 1784
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George



[8 January 1784]

The Count De Estaing has the Honor to submit to His Excellency Gl Washington the four Memorials which have been sent to him since the last Letters He had the honor to address to him on the 25th of December 1783.
Mr De Choin Colonel of Dragoons
Count De Kergariou Locmaria Captain of the Navy
Count Edwd Dillon, Colonel
Count Castellane Majestres, Captn of the Navy, are [not] the only Gentlemen who solicited Count De Estaing to present their demand.
To participate the honor of this association inflames equally all the French Officers; and the motive for which I solicit in favor of the others are mentioned in the list of General Officers under whom they served.
